        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

JIAXING SUPER LIGHTING ELECTRIC                    §
APPLIANCE CO., LTD. AND OBERT,                     §
INC.,                                              §
                                                   §
                   Plaintiffs,                     §       CASE NO. 6:20-cv-00018-ADA
                                                   §
vs.                                                §      JURY TRIAL DEMANDED
                                                   §
CH LIGHTING TECHNOLOGY CO.,                        §
LTD., ELLIOTT ELECTRIC SUPPLY                      §
INC. AND SHAOXING RUISING                          §
LIGHTING CO., LTD.,                                §
                                                   §
                   Defendants.                     §

                      PROPOSED JOINT FINAL PRETRIAL ORDER

       Pursuant to the Court’s Agreed Scheduling Order (Dkt. 29), and consistent with the Local

Rules and this Court’s Standing Order on Pre-Trial Procedures and Requirements in Civil Cases,

Plaintiffs Jiaxing Super Lighting Electric Appliance Co., Ltd. and Obert, Inc. (“Super Lighting”

or “Plaintiffs”) and Defendants CH Lighting Technology Co., Ltd. (“CH Lighting”), Shaoxing

Ruising Lighting Co., Ltd. (“Ruising”), and Elliott Electric Supply Inc. (“Elliott”) (collectively

“Defendants”), submit this Joint Final Pretrial Order in advance of the Pretrial Conference.

I.     APPEARANCE OF COUNSEL

                 Attorneys for Plaintiffs                      Attorneys for Defendants
        Matthew C. Bernstein                           Robert S. Hill
        MBernstein@perkinscoie.com                     Texas Bar No. 24050764
        California Bar No. 199240                      Email: robert.hill@hklaw.com
        Joseph P. Reid                                 Sara Schretenthaler Staha
        jreid@perkinscoie.com                          Texas Bar No. 24088368
        California Bar No. 211082                      Email: sara.staha@hklaw.com
        Evan S. Day (Pro Hac Vice)                     David C. Schulte
        EDay@perkinscoie.com                           Texas Bar No. 24037456
        Miguel J. Bombach (Pro Hac Vice)               Email: david.schulte@hklaw.com
        MBombach@perkinscoie.com                       Morgan Kleoppel
        Ruchika Verma (Pro Hac Vice)                   Texas Bar No. 24116625
Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 2 of 21




RVerma@perkinscoie.com                 Email: morgan.kleoppel@hklaw.com
11452 El Camino Real, Suite 300        HOLLAND & KNIGHT LLP
San Diego, CA 92130                    200 Crescent Court, Suite 1600
Telephone: (858) 720-5700              Dallas, TX 75201
Facsimile: (858) 720-5799              Telephone: (214) 964-9500
                                       Facsimile: (214) 964-9501
Chao (Wendy) Wang (Pro Hac Vice)
WWang@perkinscoie.com                  Allison M. Lucier (Pro Hac Vice)
3150 Porter Drive                      Massachusetts Bar No. 569193
Palo Alto, CA 94304-1212               Email: allison.lucier@hklaw.com
Telephone: (650) 838-4315              10 Saint James Avenue, 11th Floor
Facsimile: (650) 838-4350              Boston, MA 02116
                                       Telephone: (617) 523-2700
                                       Facsimile: (617) 523-6850

                                       Stacey H. Wang (Pro Hac Vice)
                                       California Bar No. 245195
                                       Email: stacey.wang@hklaw.com
                                       William E. Sterling (Pro Hac Vice
                                       forethcoming)
                                       California Bar No. 332585
                                       Email: william.sterling@hklaw.com
                                       400 South Hope Street
                                       Los Angeles, CA 90071
                                       Telephone: (213) 896-2400

                                       Leonie Huang (Pro Hac Vice)
                                       New York Bar No. 5128442
                                       Email: leonie.huang@hklaw.com
                                       31 West 52nd Street
                                       New York, New York 10019
                                       Telephone: (212) 513-3398
                                       Facsimile: (212) 385-9010

                                       Xin Jin (Pro Hac Vice)
                                       New York Bar No. 5376462
                                       Email: Sophie.Jin@hklaw.com
                                       800 17th Street N.W. Suite 1100
                                       Washington, District of Columbia 20006
                                       Telephone: (202) 469-5179




                                   2
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 3 of 21




II.    JOINT STATEMENT OF THE CASE

       This is a civil action relating to the alleged infringement and invalidity of three patents

assigned to Super Lighting: U.S. Patent Nos. 9,939,140 B2 (“the ’140 Patent”), 10,295,125 B2

(“the ’125 Patent”), and 10,352,540 B2 (“the ’540 Patent”) (collectively the “Asserted Patents”).

Super Lighting alleges that Defendants’ LED tube lamps infringe claims 1, 4, 5, 24, 28, and 31

of the ’140 Patent, claim 1 of the ’125 Patent, and claims 13 and 14 of the ’540 Patent

(collectively the “Asserted Claims”). The parties have stipulated that all existing versions of all

accused products infringe claim 1 of the ’125 Patent and claims 13 and 14 of the ’540 Patent.

The parties have further stipulated that all products accused of infringing claims 1, 4, 5, 24, 28,

and 31 of the ’140 Patent infringe those claims, with the exception that Defendants contend

products containing the LT2600 integrated circuit do not infringe any claim of the ’140 Patent.

Therefore, the only issue to be tried as to infringement is whether products having the LT2600

integrated circuits infringe claims 1, 4, 5, 24, 28, and 31 of the ’140 Patent. Super Lighting also

alleges that Defendants’ infringement was willful, and Super Lighting seeks damages in the form

of lost profits and reasonable royalties.

       Defendants contend that the Asserted Claims of the ’140 Patent, the ’125 Patent, and the

’540 Patent are invalid based upon anticipation and obviousness. Defendants deny that any

infringement was willful. Defendants contend that Plaintiffs are not entitled to lost profits.

Defendants contend that Super Lighting’s damages theories related to reasonable royalty

calculation are flawed. Defendants further contend that Plaintiffs are not entitled to injunctive

relief under any theory. Further, Defendants contend that this case is exceptional under 35

U.S.C. § 285, and Defendants seek their fees and expenses thereunder and any other relief the

Court deems appropriate.

       The Court has subject matter jurisdiction over the action under 28 U.S.C. §§ 1331 and


                                                  3
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 4 of 21




1338(a) because it arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq. This

Court also has jurisdiction over CH Lighting’s counterclaims for declaratory judgment of non-

infringement solely as to whether products having the LT2600 integrated circuits infringe the

’140 Patent and invalidity because there is a justiciable controversy between the parties within

the meaning of 28 U.S.C. §§ 2201 and 2202 and the counterclaims arise under the patent laws of

the United States, 35 U.S.C. § 1 et seq., and pursuant to the provisions of 28 U.S.C. §§ 1331 and

1338. Subject matter jurisdiction, personal jurisdiction, and venue are not in dispute.

III.   CONTENTIONS OF THE PARTIES

       A.      Plaintiffs’ Statement of Contentions

               1.      Plaintiffs are the owner of all rights, title, and interest in the Asserted

Patents, including the right to sue and recover damages for infringement of the Asserted Patents.

               2.      The Asserted Claims are valid and enforceable.

               3.      Defendants have directly infringed claims 1, 4, 5, 24, 28, and 31 of

the ’140 Patent, claim 1 of the ’125 Patent, and claims 13 and 14 of the ’540 Patent by making,

using, selling, offering for sale/and or importing the Accused Products.

               4.      The Accused Products are LED Tube Lamps manufactured, imported into

the United States, offered for sale in the United States or sold in the United States by

CH Lighting and or Ruising, and/or sold and offered for sale in the United States by Elliott.

Super Lighting provided pre-suit notice of infringement of the Asserted Patents to Defendants

CH Lighting and Ruising, and CH Lighting and Ruising were otherwise aware of each of the

Asserted Patents before suit.

               5.      Plaintiffs and Defendants CH Lighting and Ruising are direct competitors

in the field of LED tube lamps within the United States.




                                                  4
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 5 of 21




               6.      Plaintiffs manufacture and sell LED tube lamps which practice one or

more claims of each of the ’140 Patent, ’125 Patent, and ’540 Patent.

               7.      Super Lighting contends that Defendants’ infringement is and has been

willful, including without limitation because Defendants continued to manufacture and sell

infringing products after having notice of the Asserted Patents.

               8.      Super Lighting has been damaged by Defendants’ conduct and is entitled

to damages adequate to compensate for Defendants’ infringement, including lost profits, but in

no event less than a reasonable royalty. In particular, Super Lighting contends that it is entitled

to a running royalty and lost profits for each of the Asserted Patents as described above. Super

Lighting also contends that it is entitled to pre-judgment interest from the date of infringement to

the date of judgment pursuant to 35 U.S.C. § 284, post-judgment interest and costs pursuant to

35 U.S.C. § 284, and any supplemental damages as appropriate, including damages on any

products sold or to be sold after the last date on which Defendants updated their sales data on the

Accused Products.

               9.      Defendants’ infringement is and has been willful, entitling Super Lighting

to enhanced damages pursuant to 35 U.S.C. § 284.

               10.     Defendants’ affirmative defenses and declaratory judgment counterclaims

are without merit.

               11.     Defendants are not entitled to any fees or costs, including attorneys’ fees,

expert’s fees, or expenses incurred in this action. Defendants are also not entitled to an

exceptional case finding pursuant to 35 U.S.C. § 285.

       B.      Defendants’ Statement of Contentions

               1.      Defendants deny that products containing the LT2600 integrated circuit

infringe any Asserted Claim of the ’140 Patent.

                                                  5
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 6 of 21




               2.      Defendants contend that the Asserted Claims of the ’140 Patent, the ’125

Patent, and the ’540 Patent are invalid. Defendants contend that the Asserted Patents are invalid.

Specifically, Defendants contend that the Asserted Claims of the ’140 Patent, the ’125 Patent,

and the ’540 Patent are invalid for being anticipated or obvious in view of prior art under 35

U.S.C. §§ 102 and/or 103.

               3.      Defendants contend that, because products containing the LT2600

integrated circuit do not infringe any Asserted Claim of the ’140 Patent, and because the

Asserted Claims of the ’140 Patent, the ’125 Patent, and the ’540 Patent are invalid, Defendants

are not liable to Plaintiffs for any damages, including damages sought under 35 U.S.C. §§ 284

and 285.

               4.      Defendants contend that, even if Defendants infringe any valid claim of

the ’140 Patent, the ’125 Patent, and/or the ’540 Patent, Plaintiffs are not entitled to lost profits

and Plaintiffs’ proposed royalty is excessive and unsupported.

               5.      Defendants contend that, even if Defendants infringe any valid claim of

the ’140 Patent, the ’125 Patent, and/or the ’540 Patent, Plaintiffs are entitled to, at most,

nominal reasonable royalty damages under 35 U.S.C. § 284 and no attorneys’ fees under § 285.

               6.      Defendants contend that, even if Defendants infringe any valid claim of

the ’140 Patent, the ’125 Patent, and/or the ’540 Patent, Defendants’ infringement has not been

willful, and Plaintiffs are not entitled to enhanced damages under 35 U.S.C. § 284. Defendants

further contend that Super Lighting’s purported pre-suit notice was flawed. Defendants are

entitled to fees and costs, including attorneys’ fees, expert’s fees, and expenses incurred in this

action. Defendants are also entitled to an exceptional case finding pursuant to 35 U.S.C. § 285.




                                                   6
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 7 of 21




               By providing these contentions, Defendants do not concede that all of these issues

are appropriate for trial. In particular, Defendants do not waive any of their pending or future

filed motions, which, if granted, could render some or all of these issues moot.

IV.    STIPULATED FACTS

       The Parties agree to the following stipulated facts:

       1.      The ’140 Patent issued on April 10, 2018.

       2.      The ’540 Patent issued on July 16, 2019.

       3.      The ’125 Patent issued on May 21, 2019.

       4.      Plaintiffs assert claims 1, 4, 5, 24, 28, and 31 of the ’140 Patent, claim 1 of

the ’125 Patent, and claims 13 and 14 of the ’540 Patent.

       5.      Plaintiff Jiaxing Super Lighting Electric Appliance Co., Ltd. is a corporation

organized and existing under the laws of the People’s Republic of China with its principal place

of business at No. 1288 Jiachuang Rd., Xiuzhou Area, Jiaxing, Zhejiang, China.

       6.      Plaintiff Jiaxing Super Lighting Electric Appliance Co., Ltd. is the owner by

assignment of the ’140 Patent, the ’540 Patent, and the ’125 Patent.

       7.      Plaintiff Obert, Inc. is the U.S. affiliate of Super Lighting and is a corporation

organized under California law, with a principal place of business at 1380 Charles Willard St.,

Carson CA 90746.

       8.      Plaintiff Obert, Inc. is the exclusive licensee of the ’140 Patent, the ’540 Patent,

and the ’125 Patent.

       9.      Defendant CH Lighting is a corporation organized and existing under the laws of

the People’s Republic of China; it has a principal place of business at Chenhui Guangbao

Industrial Park, Xietang Town, Shangyu District, Shaoxing City, Zhejiang, China (中国浙江省

绍兴市上虞区谢塘晨辉光宝工业园区).

                                                 7
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 8 of 21




       10.     Defendant Ruising is a corporation organized and existing under the laws of the

People’s Republic of China; it has a principal place of business at No. 0706-1, Shimao Skyline

Center, Di Dang New City, Yuecheng District, Shaoxing, Zhejiang, China (中国浙江省绍兴市

越城区迪荡新城世茂天际中心0706 号-1).

       11.     Defendants CH Lighting and Ruising have imported into and sold in the United

States the following products: CH1118 series, CH1128 series, CH1152 series, CH11152S series,

CH1152-42W-FA8 series, CH1152AS series, CH1152SD series, CH1155C series, CH1156

series, CH1157 series, CH1157S series, CH1157AS series, CH1157SD series, CH1180 series,

CH1198 series, CH1198D series, LV1118, LV1153DA, LV1155, LV1155NA, LV1156. The

products imported and sold in the United States by CH and Ruising include products within the

foregoing series manufactured by CH Lighting and Ruising for sale under different brand names;

for example, the “CH1152S series” includes the Keystone-branded KT-LED7T8-24GC-840-

DX2.

       12.     Defendant Elliott is a Texas corporation with its headquarters at 2526 N Stallings

Drive, Nacogdoches, TX 75963-0610, and regular and established places of business at 3325

Clay Avenue, Waco, Texas, and at other locations in this District.

       13.     Defendant Elliott has sold within the United States the following products:

Keystone tube lamps manufactured by CH Lighting and Ruising (e.g., KT-LED10.5T8-48G-835-

DX2, KT-LED7T8-24GC-840-DX2, and length, wattage, and color temperature variations

thereof), Maxlite tube lamps manufactured by CH Lighting and Ruising, ESL Vision GDT

series, ESL Vision PBC series, GE Current BDT series (e.g., LED14BDT8/G4/840).

       14.     Plaintiffs filed their Complaint on January 10, 2020.

       15.     Plaintiffs filed their First Amended Complaint on March 16, 2020.



                                                8
         Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 9 of 21




        16.    All existing versions of all products accused of infringing the ’540 Patent infringe

claims 13 and 14 of the ’540 Patent, including the following products: CH1118 series, CH1128

series, CH1152 series, CH11152S series, CH1152-42W-FA8 series, CH1152AS series,

CH1152SD series, CH1155C series, CH1156 series, CH1157 series, CH1157S series,

CH1157AS series, CH1157SD series, CH1180 series, CH1198 series, CH1198D series, LV1118,

LV1153DA, LV1155, LV1155NA, LV1156, ESL Vision GDT series, ESL Vision PBC series,

GE Current BDT series (e.g., LED14BDT8/G4/840). The infringing products include products

within the foregoing series manufactured by CH Lighting and Ruising for sale under different

brand names; for example, the “CH1152S series” includes the Keystone-branded KT-LED7T8-

24GC-840-DX2, others in that series, the Maxlite-branded L11.5T8DE440-CG4, and others in

that series.

        17.    All existing versions of all products accused of infringing the ’125 Patent infringe

claim 1 of the ’125 Patent, including the following product series: CH1118 series, CH1128

series, CH11152S series, CH1152-42W-FA8 series, CH1152AS series, CH1152SD series,

CH1155C series, CH1156 series, CH1157S series, CH1157AS series, CH1157SD series,

CH1180 series, CH1180AX series, CH1198 series, CH1198D series, LV1118, LV1153DA,

LV1155, LV1155NA, LV1156, ESL Vision GDT series, ESL Vision PBC series, GE Current

BDT series (e.g., LED14BDT8/G4/840). The infringing products include products within the

foregoing series manufactured by CH Lighting and Ruising for sale under different brand names;

for example, the “CH1152S series” includes the Keystone-branded KT-LED7T8-24GC-840-

DX2, others in that series, the Maxlite-branded L11.5T8DE440-CG4, and others in that series.

        18.    The following products accused of infringing the ’140 Patent infringe claims 1, 4,

5, 24, 28, and 31 of the ’140 Patent: CH11152S series, CH1152-42W-FA8 series, CH1152AS

series, CH1157S series, CH1157AS series, CH1152SD series, CH1157SD series, CH1198D,

                                                9
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 10 of 21




ESL Vision GDT series, ESL Vision PBC series, GE Current BDT series (e.g.,

LED14BDT8/G4/840). This excludes such products sold with the LT2600 integrated circuit,

which remain disputed. The infringing products include products within the foregoing series

manufactured by CH Lighting and Ruising for sale under different brand names; for example, the

“CH1152S series” includes the Keystone-branded KT-LED7T8-24GC-840-DX2, others in that

series, the Maxlite-branded L11.5T8DE440-CG4, and others in that series.

V.     DISPUTED ISSUES OF FACT AND LAW

       The parties identify the following issues that remain to be litigated. The parties reserve

the right to identify additional factual or legal issues that may arise, including issues raised by

any further discovery undertaken in this case, the Court’s rulings on any pending motion, or

rulings made at the pretrial conference in this action. By providing this statement, the parties do

not concede that all of these issues are appropriate for trial. The parties also do not waive any of

their pending motions.

          Infringement

                 1.    Whether accused products containing the LT2600 integrated circuit

infringe claims 1, 4, 5, 24, 28, and 31 of the ’140 Patent.

                 2.    Whether Defendants’ infringement of the asserted claims of

the ’140 Patent, the ’540 Patent, and/or the ’125 Patent has been willful.

          Validity

                 3.    Whether the Asserted Claims of the ’140 Patent, the ’125 Patent, and/or

the ’540 Patent are invalid on the basis of anticipation (35 U.S.C. § 102) or obviousness (35

U.S.C. § 103).

                 4.    Whether the ’125 Patent is entitled to a priority date earlier than

September 25, 2015.

                                                  10
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 11 of 21




           Damages and remedies

                5.       If Defendants are found to infringe the asserted claims of the ’140 Patent,

the ’540 Patent, and/or the ’125 Patent, the amount adequate to compensate Plaintiffs for that

infringement, including past and ongoing infringement, further including whether damages

should be calculated in the form of a reasonable royalty, lost profits, or both.

                6.       The amount and manner of any pre-judgment and post-judgment interest.

                7.       Whether a permanent injunction should be entered against Defendants to

stop future infringement of the ’140 Patent, the ’540 Patent, and/or ’125 Patent.

                8.       Whether damages should be enhanced should the jury find one or more of

the Defendants willfully infringed any of the Asserted Patents.

                9.       Whether the Court should award Super Lighting its reasonable attorneys’

fees if it is the prevailing party.

                10.      Whether the Court should award Defendants their fees and costs,

including reasonable attorneys’ fees, expert’s fees, and expenses if they are the prevailing party.

                11.      Whether Defendants are entitled to an exceptional case finding pursuant to

35 U.S.C. § 285.

VI.     EXHIBITS

        The parties are continuing to meet and confer on updated exhibit lists to reduce the

number of exhibits in view of the parties’ recent stipulation to reduce the scope of the case (i.e.,

by reducing the number of asserted patents, claims, and prior art references), as well as the

recently concluded depositions, and will submit updated versions prior to the pretrial conference.

VII.    WITNESSES

        The parties are continuing to meet and confer on updated witness lists, and will submit

updated versions prior to the pretrial conference.


                                                  11
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 12 of 21




VIII. DEPOSITION DESIGNATIONS

       The parties are continuing to meet and confer regarding designations of additional

Defendant witnesses taken recently by court order and ending on September 9, and will submit

supplemental designations prior to the pretrial conference.

IX.    STIPULATIONS AND TRIAL DISCLOSURES

       The following stipulations were agreed upon by the parties as discussed below and are

made a part of this Pretrial Order.

       The parties agree to the following procedure which will govern the disclosure of

witnesses, exhibits, deposition testimony and demonstratives to use at trial and the process to

identify any objections remaining between the parties with regard to these disclosures:

       A.      Notification of live witnesses

       No later than the pretrial conference, the parties will file with the Court and exchange

amended witness lists containing (a) an identification of each previously-listed witness expected

to be called live on direct examination during trial and (b) a good-faith narrowing of all other

previously-listed witnesses.

       The parties shall notify the opposing parties by email of the identities and order in which

they plan to call live witnesses by 3 p.m. CT two calendar days prior to the date that the party

intends to call such witnesses (e.g., by 3 p.m. CT on Monday for any witness who will be called

on Wednesday). “Live witnesses” includes witnesses who are called to testify remotely via

videoconference due to COVID-19 safety or travel restrictions.

       B.      Demonstratives

       Demonstratives are exhibits specifically created for the purpose of the trial and do not

include (1) exhibits created in the courtroom during testimony or opening at trial or (2) the

enlargement, highlighting, ballooning, etc. of trial exhibits or transcripts of testimony, provided


                                                 12
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 13 of 21




that such testimony has either previously been played for the jury or is used for impeachment.

The parties will exchange copies of all demonstratives and the identity of any non-preadmitted

exhibit to be shown to the jury during opening statements no later than 2 p.m. CT the day before

opening statements. The parties shall exchange objections to these demonstratives and exhibits

by 4 p.m. CT that evening. The parties shall meet and confer regarding any objections by 6 p.m.

CT that evening.

       During trial, each party shall provide by email no later than 7 p.m. CT each day a copy of

all demonstratives that it will present during the direct examination the following day at trial

with each direct examination witness, and the receiving party shall provide objections to such

demonstratives by 8:30 p.m. CT. The parties shall meet and confer regarding any objections by

9:30 p.m. CT that evening. However, the parties shall disclose exhibits to be used on the first

day of trial, and shall object and meet and confer regarding objections to the same, according to

the schedule set forth above for opening demonstratives. The parties need not exchange

demonstratives or exhibits for use in cross-examination.

       Demonstratives exchanged will not be used by the opposing party prior to being used by

the disclosing party. Demonstratives for direct examination and opening statements as well as

trial exhibits must be cleared of outstanding objections before being shown to the jury. The

parties must lay proper foundation for any underlying exhibit/testimony used within a

demonstrative before its presentation in court. Additionally, any transcripts of testimony,

whether by video, electronic copy presented on-screen or hard copy on a document Elmo, must

have been previously designated by the parties and cleared of outstanding objections before

being shown to the jury during opening or on direct examination. This excludes any testimony

given during this trial. On cross-examination, transcripts of testimony may be used so long as it

is not in violation of a motion in limine or other exclusionary order, regardless of whether it was

                                                 13
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 14 of 21




previously designated by the parties.

       C.      Exhibits

       The parties will exchange lists of proposed exhibits to be pre-admitted no later than 6

p.m. CT, two days prior to opening statements. The parties will meet and confer regarding

exhibits to be pre-admitted and shall prepare a joint list of pre-admitted exhibits to be entered

into evidence prior to opening statements.

       During trial, each party shall provide notice by email no later than 7 p.m. CT each day a

good-faith identification of any exhibit (including physical exhibits) expected to be used during

direct examination with each direct examination witness the following day at trial, and the

receiving party shall provide objections to such exhibits by 8:30 p.m. CT that evening. The

parties shall meet and confer regarding any objections by 9:30 p.m. CT that evening. However,

the parties shall disclose exhibits to be used on the first day of trial, and shall object and meet

and confer regarding objections to the same, according to the schedule set forth above for

opening demonstratives.

       Exhibits to be used on cross examination need not be identified in advance; however, the

cross-examining party shall provide binders containing all exhibits to be used on cross-

examination to the witness, to opposing counsel, and two copies for the Court prior to the

beginning of the witness’ cross-examination.

       The parties will make available for inspection all non-documentary demonstratives,

physical exhibits or physical prior art, for use during direct examination or opening (but not for

cross-examination) by 7 p.m. CT three days before their intended use and thereafter on

reasonable notice as agreed by the parties. This paragraph does not preclude any requests to

inspect physical exhibits identified on either party’s witness list prior to the disclosure above.

       The parties shall make good-faith efforts to resolve objections over the use of identified


                                                  14
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 15 of 21




witnesses, testimony, and demonstratives prior to the subsequent day trial day by participating in

a meet and confer following the identification of and objection to witnesses, testimony, and

demonstratives each day.

       The parties may agree to modify the above procedures in writing, subject to any order or

instruction from the Court.

       D.      Deposition Testimony1

       Each party presenting one or more witnesses by deposition shall identify those witnesses

by email to the other party no later than 7 p.m. CT two days prior to the date that the party

intends to use such testimony (e.g., by 7 p.m. CT Monday for a witness whose deposition

testimony will be presented on Wednesday). At this time, the disclosing party shall further

identify all exhibits that will be shown to the jury during such deposition testimony and, out of

the party’s deposition designations previously submitted in accordance with the Order Governing

Proceedings, those portions of the deposition it intends to present. The receiving party shall

provide objections to such witnesses by 8:30 p.m. CT the same evening, and at the same time

shall provide counter-designations to any deposition testimony. The disclosing party shall make

objections and disclose counters to counter-designations by 9:10 p.m. CT the same evening. The

parties shall meet and confer by 9:30 p.m. CT the same evening to attempt to resolve such

objections. Any unresolved objections will be raised with the Court the next morning. If

deposition testimony is to be played or read during trial, the party that seeks to play or read the

deposition testimony must also provide the opposing party, by 9:00 p.m. CT the evening before

the deposition testimony is to be played or read, a workable copy of the actual recording to be



       1
          To the extent permitted by the Federal Rules of Evidence and rulings from the Court,
the parties agree that depositions may be used at trial whether or not the transcripts of such
depositions have been signed and filed as set forth in Federal Rule of Civil Procedure 30(b).

                                                 15
        Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 16 of 21




played, or a synthesized transcript of the testimony to be read, as the case may be, including all

designations and counter-designations. The parties shall cooperate in good faith to prepare the

designated portions of the depositions for presentation at trial.

        Either party can eliminate any of their proposed designations before a clip is played. Any

deposition testimony may be used at trial for purposes of impeachment regardless of whether a

party identified that testimony on its list of deposition designations, if the testimony is otherwise

competent for such purposes.

        Deposition designations and counter-designations will be counted against the

designator’s time. Affirmative and counter-designations will be played in sequence. No

objections, preambles, or exchanges between counsel will be played or read as part of deposition

testimony.

        E.       Additional Stipulations regarding trial evidence

        The parties have agreed on the following stipulations regarding evidence and argument to

be presented at trial:

                Defendants withdraw their inequitable conduct and unclean hands defenses, and

                 will not present any evidence or argument relating to these defenses at trial;2

                Defendants will not rely on or introduce testimony, evidence or argument about

                 opinions of counsel;

                The parties will not argue that the withdrawal of the five additional patents

                 previously asserted in this case is an admission of liability or lack thereof.

                 Plaintiffs agree that they will not assert the withdrawn patents against

                 CH Lighting and its customers to the extent that the customers are selling


        2
          Defendants have every intent to fully comply with the existing stipulation. Should
Plaintiffs attempt to repudiate the agreement, Defendants reserve the right to re-raise such issues.

                                                   16
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 17 of 21




               CH Lightingproducts in the future, while Defendants agree not to challenge the

               validity and enforceability of these five patents in the future.

X.     PROPOSED JURY INSTRUCTIONS

       The parties are continuing to meet and confer on proposed preliminary and final jury

instructions and will submit joint and disputed preliminary and final instructions prior to the

pretrial conference.

XI.    LIST OF ANY PENDING MOTIONS

       The following motions remain pending:

              ECF No. 142: Defendants’ Motion to Exclude Certain Opinions and Testimony of

               Lauren Kindler

              ECF No. 159: Defendants’ Motions in Limine

              ECF No. 160: Plaintiffs’ Motions in Limine

XII.   PROPOSED VOIR DIRE

       The parties are continuing to meet and confer on voir dire questions and a juror

questionnaire, and will submit the same prior to the pretrial conference.

XIII. VERDICT FORM

       The parties are continuing to meet and confer on the verdict form, and will submit the

same prior to the pretrial conference.

XIV. DISPUTED MOTIONS IN LIMINE

       Plaintiffs’ Motions in Limine were filed at ECF No. 160, . Defendants’ Motions in

Limine were filed at ECF No. 159. The parties filed their oppositions to these motions on

September 9, 2021. The parties are continuing to meet and confer regarding agreements on

several of these Motions in Limine and will advise the Court prior to the pretrial conference

which motions have been agreed and which remain disputed.


                                                 17
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 18 of 21




XV.    PROCEDURE FOR POTENTIAL COVID-19 WITNESS DISRUPTIONS

       The Parties agree that, in the event any witness who is scheduled and disclosed to appear

live to testify, becomes unable to do so due to COVID-19 illness or travel restrictions (whether

imposed by the United States or by the witness’ country of origin) or otherwise, the witness may

be called via live videoconference. To the extent that any party intends to offer testimony in this

fashion, it will notify opposing counsel as soon as it becomes aware of the issue and provide a

revised order of witness appearance if necessary.

XVI. LENGTH OF TRIAL

       The parties agree that each party will designate a representative to keep track of the time

used by each party and for administrative matters each trial day. At every break, the

representatives will coordinate to agree on the time allocations. Time will be charged to the

questioning party, and any time spent on objections will be deducted from the time of the party

that loses the ruling on the objection. Administrative time will be charged to each party equally.

At the end of each trial day, the remaining time for each party will be read into the record.

       The probable length of trial is five days, including jury selection. The parties request that

each side be allotted 12 hours for trial, exclusive of voir dire, opening statements, and closing

arguments.




                                                 18
     Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 19 of 21




Dated: September 9, 2021                      Respectfully submitted,

By: /s/ Matthew C. Bernstein                  By: /s/ Robert S. Hill
Matthew C. Bernstein                          Robert S. Hill (Lead counsel)
California State Bar No.199240                Texas Bar No. 24050764
MBernstein@perkinscoie.com                    Email: robert.hill@hklaw.com
Joseph P. Reid                                Sara Schretenthaler Staha
California State Bar No. 211082               Texas Bar No. 24088368
JReid@perkinscoie.com                         Email: sara.staha@hklaw.com
Evan S. Day (Pro Hac Vice)                    David C. Schulte
EDay@perkinscoie.com                          Texas Bar No. 24037456
Miguel J. Bombach (Pro Hac Vice)
MBombach@perkinscoie.com                      Email: david.schulte@hklaw.com
Ruchika Verma (Pro Hac Vice)                  Morgan Kleoppel
RVerma@perkinscoie.com                        Texas Bar No. 24116625
Abigail A. Gardner                            Email: morgan.kleoppel@hklaw.com
California Bar No. 334598                     HOLLAND & KNIGHT LLP
AGardner@perkinscoie.com                      200 Crescent Court, Suite 1600
PERKINS COIE LLP                              Dallas, TX 75201
11452 El Camino Real, Suite 300               Telephone: (214) 964-9500
San Diego, CA 92130                           Facsimile: (214) 964-9501
Telephone: (858) 720-5700
Facsimile: (858) 720-5799                     Allison M. Lucier (Pro Hac Vice)
                                              Massachusetts Bar No. 569193
Chao (Wendy) Wang (Pro Hac Vice)              Email: allison.lucier@hklaw.com
WWang@perkinscoie.com                         10 Saint James Avenue, 11th Floor
3150 Porter Drive                             Boston, MA 02116
Palo Alto, CA 94304-1212                      Telephone: (617) 523-2700
Telephone: (650) 838-4315                     Facsimile: (617) 523-6850
Facsimile: (650) 838-4350
                                              Stacey H. Wang (Pro Hac Vice)
Attorneys for Plaintiffs JIAXING SUPER        California Bar No. 245195
LIGHTING ELECTRIC APPLIANCE CO.,              Email: stacey.wang@hklaw.com
LTD. AND OBERT, INC.                          William E. Sterling (Pro Hac Vice
                                              forethcoming)
                                              California Bar No. 332585
                                              Email: william.sterling@hklaw.com
                                              400 South Hope Street
                                              Los Angeles, CA 90071
                                              Telephone: (213) 896-2400

                                              Leonie Huang (Pro Hac Vice)
                                              New York Bar No. 5128442
                                              Email: leonie.huang@hklaw.com
                                              31 West 52nd Street
                                              New York, New York 10019
                                              Telephone: (212) 513-3398
                                              Facsimile: (212) 385-9010

                                              Xin Jin (Pro Hac Vice)
                                              New York Bar No. 5376462


                                         19
Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 20 of 21



                                    Email: Sophie.Jin@hklaw.com
                                    800 17th Street N.W. Suite 1100Washington,
                                    District of Columbia 20006
                                    Telephone: (202) 469-5179

                                    Attorneys for Defendants CH LIGHTING
                                    TECHNOLOGY, CO., LTD., ELLIOTT
                                    ELECTRIC SUPPLY INC., AND SHAOXING
                                    RUISING LIGHTING CO., LTD.




                               20
       Case 6:20-cv-00018-ADA Document 173 Filed 09/09/21 Page 21 of 21




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served via electronic mail, to all

counsel of record on September 9, 2021.

                                                               /s/ Matthew C. Bernstein
                                                               Matthew C. Bernstein




                                               21
